Citation Nr: 0022263	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a September 1958 determination by the RO contained 
clear and unmistakable error in failing to grant service 
connection for a bronchial condition, to include residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran had active service from May to December 1957, 
with additional Reserve service.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that decision, the RO found no clear an unmistakable error in 
an RO determination of September 1958 which denied service 
connection for a bronchial condition, to include residuals of 
pneumonia.


FINDINGS OF FACT

1.  A September 1958 letter by the RO notified the veteran 
that it had denied service connection for a bronchial 
condition, to include residuals of pneumonia.  At the time of 
that determination, service medical records showed treatment 
for respiratory problems associated with pneumonia, but no 
bronchial condition was found at a VA examination performed 
in August 1958.

2.  The September 1958 determination by the RO was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

An RO determination of September 1958 which denied service 
connection for a bronchial condition, to include residuals of 
pneumonia, did not constitute clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case involves a claim for service connection for a 
bronchial condition.  Generally, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service which is not the result 
of the veteran's own willful misconduct.  38 U.S.C.A. § 1110 
(West 1991) (formerly § 310); 38 C.F.R.              § 
3.303(a) (1999).

In June 1958, the veteran filed a claim for service 
connection for a bronchial condition as a result of a bout of 
pneumonia he had in service.  A September 1958 letter by the 
RO notified the veteran that service connection had been 
denied for a bronchial condition and residuals of pneumonia.  
The RO indicated that its decision was based on a thorough 
study of all the evidence on file, but that no bronchial 
condition was shown on recent examination.  The veteran did 
not appeal that decision.

The veteran attempted to reopen his claim in December 1962 by 
submitting private treatment reports from Dr. Gieselman which 
did show a current bronchial condition.  As a result, a June 
1963 rating decision granted service connection for 
bronchiectasis of the right base and pleural reaction of the 
left base, for which a 10 percent evaluation was assigned 
from December 1962.  

The veteran filed a claim in 1997 in which he maintained that 
the RO determination of September 1958 contained clear and 
unmistakable error in failing to grant service connection for 
a lung condition.  He argued, therefore, that the effective 
date of service connection should be June 1958, the date he 
first submitted his claim.  He maintained that the September 
1958 determination was erroneous because the RO had failed to 
consider service medical records.  An October 1997 rating 
decision denied the veteran's claim, finding that clear and 
unmistakable error had not been made in the 1958 
determination.  The veteran disagreed with that decision, and 
this appeal ensued. 

The September 1958 determination was not appealed and thus 
became final.  38 U.S.C.A. § 7105(d) (West 1991).  Therefore, 
that decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous or upon presentation of 
new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requested that the September 1958 
determination be revised on the basis of clear and 
unmistakable error. 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313-
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo, 6 Vet. App. at 
44-45.  A failure to fully develop evidence is not considered 
to be clear and unmistakable error. "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  Nor may the failure to follow procedures in the VA 
Physician's Guide for Disability Evaluation Examinations be a 
basis for finding clear and unmistakable error because that 
guide was not a statute or regulation.  See Allin v. Brown, 6 
Vet. App. 207, 214 (1994).

The evidence of record at the time of the September 1958 
determination included the veteran's service medical records 
for the period from May to December 1957, as well as an 
August 1958 VA examination report.  Service medical records 
reflect that the veteran was hospitalized in May 1957 for 
treatment of pneumonia involving the bases of both lungs.  X-
rays of May and June of 1957 revealed pneumonia in the right 
medial base and an infiltrate process in the left base along 
the cardiac border.  X-rays of July 1957 showed a complete 
resolution of the infiltrative process in both long bases.  
The bronchovascular markings were still accentuated, but no 
evidence of infiltrate was noted.  An X-ray taken one week 
later was normal.

After filing his initial claim for service connection, the 
veteran was afforded a VA examination in August 1958.  At 
that time, the veteran reported that he could feel fluid in 
his bronchial tubes.  Objectively, persistent inspiratory 
rhonchi were present over the bases posteriorly.  Lungs were 
clear "in great part with cough."  No other rales or 
rhonchi were heard.  X-ray examination of the chest failed to 
reveal evidence of active lung disease.  Based on these 
findings, no diagnosis pertaining to a respiratory condition 
was provided. 

Based on the foregoing, the Board finds that the September 
1958 determination which denied service connection for a 
bronchial condition, to include residuals of pneumonia, was 
based on the correct facts as they were known at that time.  
While the evidence revealed that the veteran suffered from 
pneumonia and respiratory problems in service, no current 
respiratory condition was found at the time of his VA 
examination in August 1958.  The veteran's primary argument 
is that the RO failed to consider his service medical 
records.  This argument, however, is without merit.  Although 
the September 1958 determination did not include a discussion 
of the veteran's service medical records, the RO did state 
that its decision was based on "a thorough study of all the 
evidence on file."  In addition, there is no indication that 
the veteran's service medical record were not associated with 
the claims file at the time of the RO's denial in September 
1958.  Indeed, the RO may not have been as explanatory as it 
could have been in its denial; however, it was not shown in 
September 1958 that the evidence compelled a grant of service 
connection for a bronchial condition, to include residuals of 
pneumonia.  See Bierman v. Brown, 6 Vet. App. 125, 131 
(1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board must therefore conclude that the veteran has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  Disagreement with the way the 
evidence was evaluated is not a claim of clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Moreover, clear and unmistakable error is 
not shown by the fact that service connection was 
subsequently granted for chronic bronchitis with 
bronchiectasis in June 1963, as a determination concerning 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 313-314; see also Porter, 5 Vet. App. 
at 235- 236 (holding that subsequently developed evidence is 
not applicable to a claim of clear and unmistakable error.)  
Accordingly, the Board must find that the RO determination of 
September 1958 was in accord with acceptable rating judgment. 











ORDER

The September 1958 determination by the RO which denied 
service connection for a bronchial condition, to include 
residuals of pneumonia, does not contain clear and 
unmistakable error. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


